        Case 2:20-cv-00776-JMG Document 67-1 Filed 10/30/20 Page 1 of 2




                                       DECLARATION




       I Simon J. Rosen, Esq., hereby Declare under penalty of perjury that the following is true

and correct, to the best of my knowledge information and belief:




 1. I am counsel of record for defendants in this case.

 2. The motion for reconsideration is being filed today because this Court’s 10/22/20 and

     10/29/20 Orders require me to turnover al remaining documents to plaintiff, and further, to

     certify that all documents in defendants’ possession have been turned over.

 3. Defendant Feldman Sr. has informed me that an additional Twenty (20) hours are required

     to turnover all remaining documents in defendants’ possession.

 4. Declarant is unable to certify that all records have been produced and that there are no

     more records in defendants’ possession if defendants acknowledged that there may be more

     records out there.

 5. Declarant seeks one additional business day.

 6. It is Declarant’s understanding that defendants have expended many, many hours

     searching for remaining documents; also, in some circumstances once documents are

     located they need to be properly formatted, scanned, copied, and then transmitted to

     defense counsel; and then defense counsel need to review the documents, and in some

     situations, in turn properly format, scan, copy and then transmit same to plaintiff’s counsel-

     a time consuming process; accordingly defendants require one more day, thereby enabling

     full compliance by defendants and by Declarant to certify same.
      Case 2:20-cv-00776-JMG Document 67-1 Filed 10/30/20 Page 2 of 2




7. Granting reconsideration shall not cause undue prejudice to plaintiff.




     AND SO I DECLARE AS OF THIS DATE.



     Dated: October 30, 2020             /Simon J. Rosen, Esq./




                                           EXHIBIT “A”
